DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.
 Response to Amendment
The Amendment filed September 9, 2021 has been entered. Claims 1 – 18, 20 and 21 are pending in the application with claim 19 being cancelled. Applicant’s remarks and amendment to the claims have overcome the claim objections and 112 rejections set forth in the last Final Action mailed June 9, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 9, 10, 12 – 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb, Delwin E. (US 6,382,317 – herein after Cobb) in view of Cobb, Delwin E. (US 2009/0266561 – herein after Cobb II).
In reference to claim 1, Cobb teaches an electric submersible pump (ESP) assembly (in fig. 5) comprising: 
a tubular shroud (27A) separating a housing of the ESP assembly (see fig. A below: shaded region; there exists a casing/housing around components such as pump, motor of the ESP assembly) from a well casing (10A), the tubular shroud extending between a base of a centrifugal pump (18A, see col. 7, lines 3-4) and a location below the ESP assembly (see fig. A below), the tubular shroud sealed from well fluid ingress at the centrifugal pump base (see fig. A below: “sealed connection point”); 
a stinger (34A) hanging below the tubular shroud (27A), the stinger comprising: 
an annular jacket (44, in fig. 4), the annular jacket comprising a plurality of inlet openings (60, in fig. 4) and coupled to a sand sump (40, in fig. 2) below the annular jacket, 
a pipe (46, in fig. 4) inwards of the annular jacket, the pipe (46) open at a top end and a bottom end of the pipe (as seen in fig. 2), 
a space above the inlet openings (60) and between an inner diameter of the annular jacket (44) and an outer diameter of the pipe (46) sealed from upward fluid flow (see fig. A below: location shown as “sealed space”), and 
an inside of the pipe (46) fluidly coupled (via 30A) to an inner diameter of the tubular shroud (27A); 
wherein the tubular shroud (27A) mechanically separates the housing (see fig. A below: shaded region; there exists a casing/housing around components such as pump, motor of the ESP assembly), the centrifugal pump (18A, see col. 7, lines 3-4), and a motor (20A) of the ESP assembly from the stinger (34A) [the phrase “mechanically separate” is not given a special definition in the originally filed specification, thus it has been interpreted under BRI, i.e., the shroud has horizontal walls in radial direction that creates the claimed separation].

    PNG
    media_image1.png
    1020
    488
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    903
    791
    media_image2.png
    Greyscale

Fig. A: Edited fig. 5 (on left) and fig. 2 (on right) of Cobb to show claim interpretation.
Cobb does not teach the stinger attached to a bottom section of the shroud.
However, Cobb II teaches a similar ESP assembly, wherein (see figs. 1 and 3 and disclosure in ¶13) the stinger (60: separator) is attached to a bottom section of the shroud (26).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to connect/attach the stinger to Cobb using the teaching of Cobb II in order to have the shroud support the weight of the stinger/separator, as recognized by Cobb II (see ¶5, lines 12-15 and ¶13, last 5 lines).
In reference to claim 2, Cobb teaches the ESP assembly, wherein the tubular shroud (27A) and stinger (34A) define a production fluid pathway that extends through the plurality of inlet openings (60) in the stinger, continues downward between the inner diameter of the annular jacket (44) and the outer diameter of the pipe (46), turns at the bottom end of the pipe and flows upward through the inside of the pipe (as seen in fig. 3), continues upward through the inner diameter of the tubular shroud (as seen in fig. 5), enters a pump intake (24A) and then continues into the centrifugal pump (18A).
In reference to claim 3, Cobb teaches the ESP assembly, wherein the motor is an induction motor (20A: electric motor) that is encased in a motor housing (as seen in fig. 5; it is inherent that motor 20A has casing around it), wherein the production fluid flows between an outside of the motor housing and the inner diameter of the tubular shroud (as seen in fig. 5) as the production fluid continues upward through the inner diameter of the tubular shroud on the way to the pump intake (24A).
In reference to claim 4, Cobb teaches
In reference to claim 5, Cobb teaches the ESP assembly, wherein (see fig. 2) the gas exits the stinger (34A) and enters a casing annulus (54) through a top row of the plurality of inlet openings (see fig. A above: “openings” in the right picture).
In reference to claim 6, Cobb teaches the ESP assembly, wherein (see col. 4, lines 44-48) sand separates out of the production fluid when the production fluid turns at the bottom end of the pipe, and the sand collects in the sand sump (40).
In reference to claim 9, Cobb teaches an electric submersible pump (ESP) system comprising (in fig. 5): 
a dual gas and sand separator (34A+40), the dual gas and sand separator hanging below a downhole ESP assembly (see fig. A above) from a shroud (27A); 
the shroud surrounding an inlet section (24A) of a centrifugal pump of the ESP assembly (18A, see col. 7, lines 3-4); the dual gas and sand separator comprising a stinger (34A), the stinger comprising a plurality of concentric pipes (44, 46) and a sand sump (40) hanging below an outer pipe (44) of the plurality of concentric pipes (44, 46); wherein the shroud (27A) mechanically separates the centrifugal pump (18A, see col. 7, lines 3-4) and a motor (20A) of the ESP assembly from the stinger (34A) [the phrase “mechanically separate” is not given a special definition in the originally filed specification, thus it has been interpreted under BRI, i.e., the shroud has horizontal walls in radial direction that creates the claimed separation].
Cobb does not teach
However, Cobb II teaches a similar ESP assembly, wherein (see figs. 1 and 3 and disclosure in ¶13) the stinger (60: separator) is attached to a bottom section of the shroud (26).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to connect/attach the stinger to a bottom section of the shroud in the ESP assembly of Cobb using the teaching of Cobb II in order to have the shroud support the weight of the stinger/separator, as recognized by Cobb II (see ¶5, lines 12-15 and ¶13, last 5 lines).
In reference to claim 10, Cobb teaches the ESP system, wherein the outer pipe (44) of the plurality of concentric pipes comprises at least one inlet opening (60) extending through a wall of the outer pipe (as seen in fig. 4).
In reference to claim 12, Cobb teaches the ESP system, wherein the dual gas and sand separator is configured such that fluid flows through the at least one inlet opening and downwards towards the sand sump, turns at a bottom of an inner pipe (46) of plurality of concentric pipes and flows upward through an inside of the inner pipe (as seen in fig. 3).
In reference to claim 13, Cobb teaches the ESP system, further comprising multiphase fluid flowing through the dual gas and sand separator, and wherein (see col. 5, lines 14-35) gas separates from the multiphase fluid as it flows downward towards the sand sump (separated gas flows into gas annulus 72, seen in fig. 3) and (see col. 4, lines 44-48) sand separates from the multiphase fluid as 
In reference to claim 14, Cobb teaches the ESP system, wherein (see col. 4, lines 44-48) the sand collects in the sand sump (40).
In reference to claim 15, Cobb teaches the ESP system, wherein an inside of an inner pipe (46) of the plurality of concentric pipes is fluidly coupled (via 30A) to an inlet of a centrifugal pump (24A) in a downstream direction from the inside of the inner pipe towards the inlet of the centrifugal pump (as seen in fig. 5).
In reference to claim 16, Cobb teaches an electric submersible pump (ESP) system comprising 
a dual gas and sand separator (34A) suspended below an ESP assembly (see fig. A above), the dual gas and sand separator having portions defining a fluid flow pathway comprising a 180° upward turn and a 180° downward turn (as seen in fig. 3), (see col. 4, lines 44-48) the 180° upward turn (into passage 46) configured to separate solids from a fluid flowing through the fluid flow pathway (solids flow into 40) and (see col. 5, lines 14-35) the 180° downward turn configured to separate gas from the fluid flowing through the fluid flow pathway (separated gas flows into passage 72), the dual gas and sand separator comprising a solid collection sump (40) below the portions defining the fluid flow pathway; 
a shroud (27A) and 
a stinger (34A) secured below the shroud and the solid collection sump secured below the stinger (as seen in fig. 5), 
mechanically separates a centrifugal pump (18A, see col. 7, lines 3-4) and a motor (20A) of the ESP assembly from the stinger (34A) [the phrase “mechanically separate” is not given a special definition in the originally filed specification, thus it has been interpreted under BRI, i.e., the shroud has horizontal walls in radial direction that creates the claimed separation].
Cobb does not teach the stinger attached to a bottom section of the shroud.
However, Cobb II teaches a similar ESP assembly, wherein (see figs. 1 and 3 and disclosure in ¶13) the stinger (60: separator) is attached to a bottom section of the shroud (26).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to connect/attach the stinger to a bottom section of the shroud in the ESP assembly of Cobb using the teaching of Cobb II in order to have the shroud support the weight of the stinger/separator, as recognized by Cobb II (see ¶5, lines 12-15 and ¶13, last 5 lines).
In reference to claim 17, Cobb teaches the ESP system, wherein the dual gas and sand separator comprises an inner tube (46) fluidly coupled to an intake (24A) of the centrifugal pump (18A, see col. 7, lines 3-4) of the ESP assembly.
In reference to claim 18, Cobb teaches
In reference to claim 20, Cobb teaches an electric submersible pump (ESP) dual gas and sand separation method comprises (see col. 4, lines 44-48; col. 5, lines 14-35 and figs. 2-5): 
pumping a multiphase fluid downhole in a well to bring the multiphase fluid to a well surface; 
causing the multiphase fluid to enter the stinger and make a turn from upwards to downwards and a subsequent turn from downwards to upwards in a tortious pathway into a bottom section of the shroud (27A), the bottom section of the shroud below an ESP assembly (see fig. A above) before the multiphase fluid travels into a centrifugal pump intake (24A); and 
collecting solids that separate out of the multiphase fluid in a collection receptacle (40) below the tortious pathway.
Cobb does not teach the stinger attached to a bottom section of the shroud.
However, Cobb II teaches a similar ESP assembly, wherein (see figs. 1 and 3 and disclosure in ¶13) the stinger (60: separator) is attached to a bottom section of the shroud (26).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to connect/attach the stinger to a bottom section of the shroud in the ESP assembly of Cobb using the teaching of Cobb II in order to have the shroud support the weight of the stinger/separator, as recognized by Cobb II
In reference to claim 21, Cobb teaches the ESP dual gas and sand separating method (see col. 4, lines 44-48; col. 5, lines 14-35), wherein the turn from upwards to downwards separates gas from the multiphase fluid (separated gas flows into passage 72), and wherein the subsequent turn from downwards to upwards separates the solids from the multiphase fluid (separated solids flow into 40 and clean fluid goes into 46).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Cobb II and Cobb, Delwin E. (US Re35,454 – herein after Cobb III).
Cobb remains silent on the ESP assembly, wherein the bottom end of the pipe (46) is chamfered.
However, Cobb III teaches (col. 6, lines 1-6 and fig. 2) a similar ESP assembly, wherein the bottom end of the pipe is chamfered (i.e. tapered; angle E).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to chamfer the bottom end of the pipe as taught by Cobb III in the ESP assembly of Cobb for the purpose of reducing the turbulence at the entrance to the lower end portion of the pipe and reducing the velocity threat, as recognized by Cobb III (col. 6, lines 1-6).
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Cobb II and Swaringin, Ron (US 2010/0147514 – herein after Swaringin).
Cobb remains silent on
However, Swaringin teaches a downhole gas separator, wherein the plurality of openings (360) comprise two offset rows of slots (as seen in fig. 3; rows being in circumferential direction).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to modify the substitute the generic pattern of openings in the ESP assembly of Cobb with the offset pattern of openings as taught by Swaringin in order to obtain the predictable result of the opening allowing the wellbore multiphase fluid to flow into the separator. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
The arguments filed September 9, 2021 have been fully considered but they are moot. The amendment to independent claims 1, 16 and 20 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1, in a view of newly found reference of Cobb II.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malbrel and Shaw both teaches a similar ESP assembly with a separator/stringer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746